          Case 2:20-cv-00101-KJD-DJA Document 1 Filed 01/15/20 Page 1 of 3



1

2
     MICHAEL P. LOWRY, ESQ.
3    Nevada Bar No. 10666
     E-mail: Michael.Lowry@wilsonelser.com
4    BETSY C. JEFFERIS, ESQ.
     Nevada Bar No. 12980
5    E-mail: Betsy.Jefferis@wilsonelser.com
     300 South 4th Street, 11th Floor
6    Las Vegas, NV 89101-6014
     Tel: 702.727.1400/Fax: 702.727.1401
7    Attorneys for Keolis Transit Services, LLC
8
                                     UNITED STATES DISTRICT COURT
9
                                            DISTRICT OF NEVADA
10
     DAMIAN HAMILTON                                            Case No.: 2:20-cv-101
11
                               Plaintiff,
12
         vs.
13                                                              Keolis Transit Services, LLC’s Petition
     KEOLIS TRANSIT SERVICES, LLC dba KEOLIS                    for Removal
14   TRANSIT AMERICA dba KEOLIS
     TRANSPORTATION dba REGIONAL
15   TRANSPORTATION COMMISSION OF
     SOUTHERN NEVADA dba RTC; DOE BUS
16   DRIVER I-V; DOE DOG OWNER I-V; ROE BUS
     COMPANY I-V; ROE EMPLOYER I-V; ROE
17   COMPANY I-V

18                             Defendant.

19
               Keolis Transit Services, LLC petitions to remove this case to the United States District
20
     Court for the District of Nevada from the Eighth Judicial District Court for the State of Nevada.
21
     This petition for removal is signed per Rule 11.
22             Removal is appropriate per 28 U.S.C. § 1441 because diversity jurisdiction is present per
23   28 U.S.C. 1332. Plaintiff alleges he is Nevadan.1 Keolis Transit Services, LLC is a wholly owned
24   subsidiary of Keolis Transit America, Inc., a Delaware corporation with its principal place of
25   business in California. Plaintiff alleges injury from a motor vehicle collision that occurred on
26

27

28
     1
         ECF No. 1-2 at ¶ 1.
          Case 2:20-cv-00101-KJD-DJA Document 1 Filed 01/15/20 Page 2 of 3




1    January 20, 2018.2 Plaintiff’s Complaint alleges he sustained injuries and damages in a sum in

2    excess of $75,000.00 for special and general damages.3 The complaint is thus removable on its

3    face.

4               DATED this 15th day of January, 2020.

5

6

7
                                            BY: /s/ Michael P. Lowry
8                                               MICHAEL P. LOWRY, ESQ.
                                                Nevada Bar No. 10666
9                                               BETSY C. JEFFERIS, ESQ.
                                                Nevada Bar No. 12980
10                                              300 South 4th Street, 11th Floor
                                                Las Vegas, NV 89101-6014
11                                              Tel: 702.727.1400/Fax: 702.727.1401
                                                Attorneys for Keolis Transit Services, LLC
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     2
         Id. at ¶ 15-17.
     3
         Id. at ¶ 22, 29.
                                                        -2-
       Case 2:20-cv-00101-KJD-DJA Document 1 Filed 01/15/20 Page 3 of 3




1                                         Certificate of Service

2          Pursuant to FRCP 5, I certify that I am an employee of Wilson Elser Moskowitz Edelman &

3    Dicker LLP, and that on January 15, 2020, I served Keolis Transit Services, LLC’s Petition for

4    Removal as follows:

5                 by placing same to be deposited for mailing in the United States Mail, in a sealed
                  envelope upon which first class postage was prepaid in Las Vegas, Nevada;
6
                  via electronic means by operation of the Court’s electronic filing system, upon each
7                 party in this case who is registered as an electronic case filing user with the Clerk;
8
       Price Beckstrom PLLC
9      7312 W. Cheyenne Ave., Suite 5
       Las Vegas, NV 89129
10     P: 702-941-0503
       F: 702-507-2335
11

12                                      BY:   /s/ Michael Lowry
                                              An Employee of
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    -3-
